Citation Nr: 1415404	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-20 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disability.  

2.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a respiratory or throat disability.  

4.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for impotence to include as secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.  

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.  

9.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  

10.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  

11.  Entitlement to service connection for a low back disability.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case now resides with the Nashville, Tennessee RO.  

In August 2010, the Veteran testified during a Travel Board hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is associated with the claims file. 

In April 2011, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded by the Board.  A September 2012 rating decision granted entitlement to service connection for PTSD.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran was notified that the VLJ who had conducted the August 2010 hearing was no longer employed at the Board, and he was offered the opportunity to testify at another hearing before a VLJ of the Board.  The Veteran requested a video conference hearing.  The case must be remanded in order to schedule the requested hearing, as scheduling of video conference hearings is within the province of the RO.  See 38 C.F.R. § 20.704 (2013).




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran of the date, time and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


